EXHIBIT 10.05 (Translated)

 

Exclusive Management Consulting and Service Agreement

 

The Exclusive Management Consulting and Service Agreement (the “Agreement”) is
signed by and among the following Parties in Nanshan District, Shenzhen City on
March 13, 2019:

 

Party A: Shenzhen Qianhai Jinwanhong Holdings Ltd.

 

Address: Room 201, Building A, Qianwan First Road No.1, Qianhai Shenzhen-Hong
Kong Modern Service Industry Cooperation Zone, Shenzhen City

 

Party B: Century Wanhong (Shenzhen) Holdings Ltd.

 

Address: 6F, Hangsheng Technology Building, Gaoxin South 6th Road, Nanshan
High-tech Industrial Park (South), Yuehai Sub-district, Nanshan District,
Shenzhen

 

Party C1: Lu Shufeng

 

Party C2: Zhang Xiaoyang

 

In this Agreement, “Party C1” and “Party C2” are hereinafter collectively
referred to as “Party C”.

 

WHEREAS:

 

1. Party A is a wholly foreign-owned enterprise established in the People’s
Republic of China (hereinafter referred to as “China”) with resources for
management consulting and services;

 

2. Party B is a limited liability company registered in China. Its business
scope is as follows: sales of tea sets and craft gifts; investment in tea
industry chain projects; planning of cultural activities; domestic trade; import
and export business; e-commerce; tea ceremony training; sales of prepackaged
food, alcohol, tea and tea beverages; sales of bulk foods (hereinafter referred
to as “Core Business”).

 

3. Party C is the sole shareholder of Party B. The shareholding ratios of Party
C’s members in Party B are as follows: Lu Shufeng: 95%; Zhang Xiaoyang: 5%.

 

 1

  



 

4. To facilitate Party B to successfully carry out the Core Business within its
business scope and other related businesses in accordance with the law, Party A
agrees to provide Party B with the exclusive management consulting and other
related services, and Party B agrees to accept the same provided by Party A.

 

The Parties hereby reached the following agreement through negotiation:

 

1 Management Consulting and Services; Sole and Exclusive Rights and Interests

 



 

1.1During the term hereof, Party A agrees to provide Party B with relevant
management consulting and services as the exclusive management consulting and
service provider of Party B in accordance with the terms hereof. The specific
management consulting and service scope shall be determined by Party A, and
Party A has the right to make adjustments according to its needs and in
combination with Party B’s Core Business and actual operation, including but not
limited to the scope of services listed in Attachment 1.

 

 

 

 

1.2Party B agrees to accept the management consulting and services provided by
Party A. During the term hereof, Party B shall provide assistance in accordance
with Party A’s requirements, so that Party A can provide efficient management
consulting and services.

 

 

 

 

1.3Party B further agrees that, without the prior written consent of Party A,
Party B shall not accept any management consulting and services (directly or
indirectly) provided by any third party that are similar to those provided by
Party A hereunder.

 

 

 

 

1.4Party B further agrees that if Party B, any of its subsidiaries or its
affiliates intends to enter into any cooperation, joint venture or partnership
arrangement with any party other than Party A, regardless of whether the nature
of such arrangement is similar to the Agreement, Party A may have priority to
such opportunities in accordance with terms and conditions similar to the
Agreement.



 



 2

  



 

2 Calculation and Payment of Management Consulting and Service Fees (“Service
Fees”)

 



 

2.1The Parties agree that, under the principle of fairness and reasonableness,
the Service Fees hereunder shall be determined and paid in the manner listed in
Attachment 2 from the date of commencement of the service as agreed by Party A
and Party B (“Commencement Date”).

 

 

 

 

2.2If Party B fails to pay the Service Fees and other fees in accordance with
the Agreement, Party B shall pay Party A 0.05% of the arrearages as liquidated
damages.

 

 

 

 

2.3Unless otherwise agreed by the Parties, the Service Fees paid by Party B to
Party A in accordance with the Agreement shall be free of any deduction or
offset (such as bank charges).

 

 

 

 

2.4In addition to the Service Fees, Party B shall pay Party A the actual
expenses incurred in providing the consulting and services hereunder, including
but not limited to various travel expenses, transportation expenses, printing
fees and postage.



 

3 Representations, Warranties and Covenants

 



 

3.1Party A hereby makes the following representations, warranties and covenants:



 



 

3.2.1. Party A is a company legally registered and validly existing in
accordance with the laws of China.

 

 

 

 

3.2.2.Party A has the authority to sign and execute the Agreement within its
business scope; has taken necessary corporate actions and appropriate
authorization and obtained all the required consents and approvals from any
third parties and government departments for signing the Agreement, and its
signing hereof does not violate any laws and contracts binding upon or affecting
it.

 

 

 

 

3.2.3.Once signed, the Agreement will constitute a legal, valid and binding
obligation of Party A enforceable against it in accordance with the terms
hereof.



 



 

3.2Party B hereby makes the following representations, warranties and covenants:



 



 3

  



  



 

General Matters

 

 

 

 

 

3.2.4.Party B is a company legally registered and validly existing in accordance
with the laws of China.

 

 

 

 

3.2.5.Party B has the authority to sign and execute the Agreement within its
business scope; has taken necessary corporate actions and appropriate
authorization and obtained all the required consents and approvals from any
third parties and government departments for signing the Agreement, and its
signing hereof does not violate any laws and contracts binding upon or affecting
it.

 

 

 

 

3.2.6.As of the date hereof, there are no outstanding or threatened litigations,
arbitrations or other legal or administrative proceedings etc. or government
investigations in connection with the matters specified in the Agreement or that
have adverse effects on Party B in signing the Agreement or fulfilling its
obligations hereunder.

 

 

 

 

3.2.7.As of the date hereof, there are no circumstances that may constitute a
violation of the relevant laws or may prevent Party B from fulfilling its
obligations hereunder.

 

 

 

 

3.2.8.Once signed, the Agreement will constitute a legal, valid and binding
obligation of Party B enforceable against it in accordance with the terms
hereof.



  



 

Matters Relating to Licenses and Qualifications

 

 

 

 

3.2.9.It will obtain and continuously maintain the legality and validity of all
licenses and permits required for carrying out its Core Business and related
businesses, will promptly follow up and handle the procedures relating to the
application, change and renewal thereof.

 

 

 

 

3.2.10.It will not carry out any activity beyond the scope of such licenses and
permits.

 

 

 

 

3.2.11.It will strictly comply with the requirements and codes of the laws of
China relating to its Core Business.



 



 4

  



  



 

Matters Relating to Business Development

 

 

 

 

3.2.12.After negotiating and reaching consensus with Party A, Party B will
develop, enlarge and expand the market in the direction as agreed by them.



 



 

3.3 Party B and Party C (collectively, the “Covenantors”) hereby make the
following representations, warranties and covenants:

 

 

 

 

 

In order to ensure Party B’s performance of its obligations and responsibilities
hereunder, the Covenantors unconditionally and irrevocably makes the following
covenants to Party A: without Party A’s written consent, Party B will not (and
Party C, as a shareholder of Party B, will not itself or cause or procure Party
B to) carry on any major transaction (i.e., the transaction with the amount of a
single transaction exceeding RMB [300,000], or the transaction with smaller
amount of a single transaction but with the total amount exceeding RMB
[100,000]) or carry out any activity that has any impact or any adverse effect
on Party B’s assets, liabilities, rights or operations, including but not
limited to:



  



 

Major enterprise related matters

 

 

 

 

3.3.1It will not conduct any business beyond the scope of its Core Business;

 

 

 

 

3.3.2It will not borrow from any third party or provide loans to any third party
or incur any liabilities;

 

 

 

 

3.3.3It will not replace or dismiss any director or officer;

 

 

 

 

3.3.4It will not purchase from or sell to any third party any assets or rights
of more than RMB _100,000_______;

 

 

 

 

3.3.5It will not give any warranty or guarantee to any third party, or mortgage
or pledge its assets or rights for any third party;

 

 

 

 

3.3.6 It will not change its articles of association or its business scope;

 

 

 

 

3.3.7It will not change its standard operating procedures or any significant
internal codes;

 

 

 

 

3.3.8It will not transfer its rights and obligations hereunder to any third
party;



 



 5

  



  



 

Major Personnel Matters

 

 

 

 

3.3.9It will employ or dismiss any employee in accordance with Party A’s
instructions;

 

 

 

 

3.3.10It will, according to Party A’s instructions and Party B’s internal
guidelines, appoint any director and request the director to follow the
instructions of Party A to elect a chairman;

 

 

 

 

3.3.11It will appoint the general manager, chief financial officer and any
officer in accordance with Party A’s instructions;

 

 

 

 

3.3.12If any person resigns or is dismissed with or without fault, the
Covenantors will follow the instructions of Party A to employ a corresponding
employee to fill the vacancy;

 

 

 

 

3.3.13 It agrees to issue a power of attorney to Party A or the designated
representative of Party A in accordance with Party A’s instructions to authorize
Party A or the designated representative of Party A to act as Party C’s
principal at Party B’s shareholders’ meeting. The Covenantors agree to
immediately sign any power of attorney and issue it to Party A or the designated
representative of Party A at any time or circumstance as directed by Party A;



  



 

Other Matters

 

 

 

 

3.3.14Party A and Party B agree that, during the Term hereof and if necessary,
Party A may request Party B to sign with Party A or a designated representative
of Party A an intellectual property license agreement, trademark license
agreement, domain name license agreement, equipment asset lease agreement or any
agreement on Party B’s Core Business, and Party B convents that it will follow
Party A’s instructions to sign the said agreement and specify and supplement
relevant contents and terms, etc.; and

 

 

 

 

3.3.15Party A and Party B agree that, during the Term hereof, if necessary (or
for any reason, including but not limited to tax, accounting or other reasons),
Party A may request Party B to supplement and modify any terms hereunder in
accordance with Party A’s instructions, and Party B covenants that it will
follow Party A’s instructions to immediately make adjustment or change and sign.



 



 6

  



 

4 Storage

 



 

4.1 Party A agrees that, from the date of providing management consulting and
services in accordance with the terms hereof, all the materials or articles
including but not limited to the following materials or articles generated
during the operation of Party B shall be delivered to Party A for management and
storage. Party A undertakes to properly manage and store the materials and
articles mentioned-above after receiving the same.



 



 

a．All operating license (such as business licenses, permits, etc.);

 

 

 

 

b．All seals (such as official seals, financial seals, business seals, invoice
seals, etc.);

 

 

 

 

c．All bank accounts and supporting materials (such as account opening licenses,
bank cards, bank passbooks, electronic keys, passwords, other account opening
materials, etc.);

 

 

 

 

d．All business archives and materials (such as contracts, agreements, business
documents, etc.) generated during operation;

 

 

 

 

e．All financial books and materials (such as accounting documents, books, etc.)
generated during operation;

 

 

 

 

f．All other archived files and materials (such as resolutions of the board of
shareholders, resolutions of the board of directors, rules and regulations,
internal orders, personnel archives, labor contracts, etc.) generated during
operation;

 

 

 

 

g．Various types of assets and documents of title thereof (such as movable
property, immovable property, documents or instruments of title, etc.) generated
during operation;

 

 

 

 

h．Other materials or articles generated during operation that have significant
influence or effect.



 

5 Confidentiality

 



 

5.1.Party B agrees that all the secret materials and information known or
available to it with respect to the exclusive consultation and service provided
by Party A are confidential information (“Confidential Information”), Party B
Party B endeavor to take all reasonable measures to keep it confidential;
without the prior written consent of Party A, Party B shall not disclose, give
or transfer such Confidential Information to any third party in any manner,
including the combination or merger with the third party, or direct or indirect
control by the third party. Upon the termination hereof, Party B shall return
any documents, materials or software containing Confidential Information to
Party A at Party A’s request, or destroy them on its own, and remove any
Confidential Information from any relevant memory device, and shall not continue
to use such Confidential Information.



 



 7

  



 



 

5.2.Party B shall take necessary measures to make the Confidential Information
available only to its employees, agents or professional consultants who are
required to know, and shall procure such employees, agents or professional
consultants to comply with the confidentiality obligations hereunder. Party B,
Party B’s employees, agents or professional consultants shall sign a specific
confidentiality agreement to ensure all the parties’ fulfillment of the
confidentiality obligations herein.

 

 

 

 

5.3.The Parties agree that this clause will continue to be effective
irrespective of whether this Agreement is changed, rescinded or terminated.



 

6 Applicable Taxes

 

In respect of any payment made by Party B to Party A in accordance with the
Agreement, Party B shall assist Party A in obtaining the corresponding tax
reduction and exemption in accordance with the laws and regulations of China. If
there is no tax reduction exemption and preferential treatment, the tax
authorities of China will, according to the tax laws of China, collect from
Party A the various taxes with respect to the performance hereof. Such taxes
paid by Party A according to law shall be fully reimbursed by Party B.

 

7 Subcontracting/Entrustment

 



 

7.1. Party A has the right to appoint any third party to provide the management
consulting and services hereunder in accordance with the terms and conditions
specified in the Agreement, or to entrust the third party to perform Party A’s
obligations hereunder. Party B hereby generally agree to the above arrangement
and agree to sign the relevant agreement with the third party at the request of
Party A’.

 

 

 

 

7.2. Party A has the right to assign its rights and obligations hereunder to any
third party at any time, and the assignee shall be entitled to enjoy/assume
Party A’s rights/obligations hereunder, as if it were a party to the Agreement.
Party A shall notify Party B in written form within a reasonable period before
the above-mentioned assignment, and Party B shall sign any written documents
with respect to such assignment at the request of Party A.



 



 8

  



 

8 Intellectual Property

 



 

8.1.Party A owns the intellectual property rights in the materials provided to
Party B for the performance of the management consulting and services agreed in
the Agreement;

 

 

 

 

8.2.Party A has the sole and exclusive rights and interests in all the
intellectual property rights (including but not limited to all current and
future copyrights, patents, trademarks, service marks and all related goodwill,
registered designs, design patents, technical secrets, trade secrets, domain
names, brand names, trade names and any other similar rights) developed by Party
A independently or based on Party B’s intellectual property rights or by Party B
based on Party A’s intellectual property rights during the performance of the
management consulting and services as agreed in the Agreement, and Party B shall
not claim any rights against Party A or object to Party A’s ownership of all
such intellectual property rights, and shall not apply for registration or
otherwise obtain any such intellectual property rights. In addition, Party B
shall sign all documents necessary for Party A to become the owner of such
intellectual property rights, take all actions necessary to assist Party A to
become such intellectual property rights and to protect such intellectual
property rights.

 

 

 

 

However, if the development is carried out by Party A based on the intellectual
property rights of Party B or its subordinate bodies, Party B and its relevant
subordinate bodies shall ensure that there is no flaw in such intellectual
property rights, otherwise, Party B and its relevant subordinate bodies shall be
liable for Party A’s losses arising therefrom. If Party A assumes the liability
for compensating any third party as a result thereof, then Party A shall have
the right to recover all of its losses from Party B or its subordinate bodies
after making such compensation.

 

 

 

 

8.3.Party A hereby authorizes Party B to non-exclusively use the intellectual
property rights covered by Articles 7.1 and 7.2 hereof;

 

 

 

 

8.4.Without the prior written consent of Party A, Party B shall not assign or
sublicense the intellectual property rights granted by Party A under Article 7.3
to any third party.



 



 9

  



 

9 Breach of Contract and Indemnification

 



 

9.1. Any breach of any of the obligations, representations, warranties and
covenants hereunder will constitute a breach of contract. In such case, the
non-defaulting party has the right to give written notice to the defaulting
party and ask the defaulting party to make corrections within 10 days of
receiving the written notice.

 

 

 

 

9.2. In addition to paying the relevant liquidated damages in accordance with
Article 2.2 hereof, the defaulting party shall also compensate the
non-defaulting party for all losses caused by the defaulting party’s breach of
contract, including but not limited to various claims, expenses, fees, handling
fees, interest, and fines etc.

 

 

 

 

9.3. Party B shall indemnify and hold harmless Party A from and against any and
all losses, damages and expenses result from the litigations, claims or other
demands against Party A due to the provision of the management consulting and
services by Party A at the request of Party B.



 

10 Effectiveness and Term

 



 

10.1.The Agreement is signed and enters into force on the date first written
above, and shall continue to be valid until the end of business of Party B. The
Parties may early terminate this Agreement in accordance with the Agreement or
other agreements that may be entered into by them.

 

 

 

 

10.2.After signing this Agreement, Party A has the right to conduct a review of
the contents hereof every three months to determine whether it is necessary to
modify or supplement the Agreement according to the circumstances at that time.

 

 

 

 

10.3.Party A is entitled to unilaterally extend the term hereof, and no other
Party may do so unless it obtains a written consent from Party A. The term
hereof may be extended for one or more times, with the specific extended period
and times of extension to be determined by Party A unilaterally.



 

11 Termination

 



 

11.1.Termination on expiration date: the Agreement shall be terminated on the
expiration date unless it is renewed in accordance with the relevant terms
hereof.

 

 

 

 

11.2.Early termination: during the Term hereof, Party B shall not terminate the
Agreement in advance unless Party A commits any act of fraud. Notwithstanding
the foregoing, Party A has the right to terminate the Agreement at any time by
giving a written notice to Party B 30 days in advance.

 

 

 

 

11.3.

Terms after termination: The rights and obligations of the Parties under
Articles 4, 7, 8 and 11 shall survive the termination hereof.



 



 10

  



  

12 Disputes Settlement

 

Any dispute arising from the interpretation and performance hereof shall be
first settled by the Parties through friendly consultation. If the Parties fail
to reach an agreement within 30 days after either Party sends a written notice
to the other Party requesting a negotiation, either Party may submit the dispute
to SCIA for arbitration in accordance with its current arbitration rules. The
place of arbitration shall be in Shenzhen and the language of arbitration shall
be Chinese. The arbitration award shall be final and binding upon both Parties.

 

Except for the matters in dispute, the Parties shall continue to perform their
respective obligations in good faith in accordance with the provisions hereof.

 

13 Force Majeure

 



 

13.1.“Force Majeure Event” means any event beyond the scope of the reasonable
control of one Party that is inevitable under reasonable care of the affected
party, including but not limited to, act of government, natural force, fire,
explosion, storm. flood, earthquake, tide, lightning or war. However,
insufficient creditability, capital or fund shall not be considered to be beyond
the reasonable control of one party. A party seeking to be exempted from the
performance of its obligations hereunder due to the influence of any Force
Majeure Event shall notify the other Party of such exemption and the steps to be
taken to complete its performance.

 

 

 

 

13.2. When the performance of the Agreement is delayed or hindered by the “Force
Majeure Event” in the foregoing definition, the affected party shall not be
liable for any liability hereunder within the scope of delay or hindrance. The
affected party shall take appropriate measures to mitigate or eliminate the
impact of the Force Majeure Event and shall endeavor to resume the performance
of the obligations delayed or hindered by the Force Majeure Event. Once the
Force Majeure Event is eliminated, the Parties agree to use their best efforts
to resume the performance hereunder.



 



 11

  



 

14 Notices

 

Any notice or other communication given by either Party hereto shall be in
Chinese and be delivered personally, mailed or faxed to the following address of
the other Party or such other address of the other Party as may be notified from
time to time in accordance with the method of notice provided herein. The notice
shall be deemed to have been successfully served: (a) in case of a notice
delivered personally, on the day of delivery personally; (b) in case of a notice
sent by letter, the tenth day after the date posting (indicated on the postmark)
the registered airmail with postage prepaid or on the fourth day after delivery
to an internationally recognized courier service; (c) in case of a notice sent
by facsimile, the time indicated on the transmission confirmation of the
relevant documents.

 



 

Party A: Shenzhen Qianhai Jinwanhong Holdings Ltd.

 

 

 

 

Address:

Room 201, Building A, Qianwan First Road No.1, Qianhai Shenzhen-Hong Kong Modern
Service Industry Cooperation Zone, Shenzhen City

 

 

 

 

Attention:

Ho Chung Yu

 

 

 

 

Tel: 0755-83460127

 

 

 

 

Fax: __________________________________________

 

 

 

 

Party B: Century Wanhong (Shenzhen) Holdings Ltd.

 

 

 

 

Address:

6F, Hangsheng Technology Building, Gaoxin South 6th Road, Nanshan High-tech
Industrial Park (South), Yuehai Sub-district, Nanshan District, Shenzhen

 

 

 

 

Attention:

Lu Shufeng

 

 

 

 

Tel: 0755-28213897

 

 

 

 

Fax: __________________________________________

 

 

 

 

Party C1: Lu Shufeng

 

 

 

 

Party C2: Zhang Xiaoyang



 



 12

  



 

15 Independent Contractor

 

The Parties expressly understand and agree that Party A shall act as an
independent contractor for providing all services hereunder and will not
consider that Party A has established any partnership, joint venture or other
relationship of the same or similar nature with Party B.

 

16 Transfer

 

Without prior consent of Party A, Party B shall not transfer its rights and
obligations hereunder to any third party;

 

However, Party A has the right to transfer its rights and obligations hereunder
to any third party and such transfer shall immediately takes effect after Party
A notifies Party B.

 

17 Severability

 

If any provision hereof is invalid or unenforceable due to its inconsistency
with the relevant laws, the provision shall be invalid or unenforceable only
within the applicable scope of the relevant laws, and the legal effect of other
provisions hereof will not be affected. Meanwhile, the Parties shall ensure in
good faith that the deviation of modification to the provision from the original
agreement may be allowed only when it is required by the legality of this
Agreement or relevant provisions hereof, and such modification shall not violate
the interests expected by the Parties at the time of signing the Agreement.

 

18 Amendment and Supplement

 



 

18.1.The Parties agree that, during the term hereof, Party A may request Party B
and Party C to sign or countersign any other agreement or supplementary
agreement with Party A or the designated representative of Party A when
necessary, and Party B and Party C covenant that they will sign immediately the
same and follow the instructions of Party A, and will follow the instructions of
Party A to specify and supplement the relevant contents, conditions and terms.

 

 

 

 

18.2.The Parties agree that, during the term hereof, if necessary (or for any
reason, including but not limited to tax, accounting or other reasons), Party A
may request Party B and Party C to supplement and modify any terms and
conditions hereunder in accordance with Party A’s instructions, and Party B and
Party C promise to sign immediately and to follow Party A’s instructions.



 



 13

  



 

19 Governing Laws

 

The Agreement shall be governed by and construed in accordance with the laws of
the China.

 

20 Miscellaneous

 

The Attachments to the Agreement have the same legal effect as the Agreement.
The Agreement shall be written in Chinese language in quadruplicate with Party A
holding two copies and Party B and Party C holding one copy respectively.

 

Attachment 1 Contents of the Management Consulting and Service

 

Attachment 2 Calculation of and Payment Methods for Service Fees

 

(Remainder of this page is intentionally left blank)

 



 14

  



 

(This is the signing page of the Exclusive Management Consulting and Service
Agreement, which has been signed by the authorized representatives of each party
on the date first written above.)

 

Party A: Shenzhen Qianhai Jinwanhong Holdings Co., Ltd.

 

Signature: ____________________

 

Party B: Century Wanhong (Shenzhen) Holdings Co., Ltd.

 

Signature: ____________________

 

Party C:

 



______________________

________________________

 

 

 

 

Lu Shufeng

Zhang Xiaoyang

 



 

March 13th, 2019

 



 15

  



 

Attachment 1: Contents of the Management Consulting and Service

 

Party A will provide Party B with relevant management consulting and services
related to its Core Business, including but not limited to:

 

General Matters

 

1.Business consulting, business management and consulting, technical consulting
and services, asset and equipment leasing, marketing consulting, asset
management;

 

Technical Consulting Matters

 



2.R&D and promotion of new products;

 

 

3.Provide the consulting services and professional training required by Party B
to conduct business;



 

Sales and Consulting Matters

 



4.Sales planning and evaluation of new products;

 

 

5.Market research and analysis;

 

 

6.Market and sales strategy;

 

 

7.Public relations or media services;



 

Other Matters

 



8.Provide B’s employees with appropriate training, advice and assistance related
to their business operations;

 

 

9.Provide labor support at the request of Party B, including but not limited to
lending or dispatching relevant personnel (but Party B shall bear the relevant
labor expenses);

 

 

10.Additional management consulting and services provided by Party A as agreed
by the Parties from time to time according to the management needs of Party B at
that time;

 

 

11.Provide other services relating to the operation of Party B; and other
services agreed by the Parties.



 



 16

  



 

Attachment 2: Calculation of and Payment Methods for Service Fees

 



1.Calculation of Service Fees. Party A shall provide management consulting and
services for Party B in accordance with the terms and conditions hereof. Party A
and Party B agree that Party B shall pay 100% of the profit (as defined below)
(calculated from the Commencement Date) as service fee to Party A, but Party A
may unilaterally adjust the percentage according to the actual operation of
Party B, such adjustment may be made for one or more times during any period,
and the starting period of such adjustment may be traced back to the date of
signing the Agreement (“Service Fees”).

 

 

The “Profit” is defined as:

 

 

Party B’s net profit after tax. However, if such net profit after tax is
negative (i.e., loss), Party A has the right to select other accounting items as
the definition of profit (including but not limited to the following accounting
items).Party A has the final and absolute right to interpret and change the
definition of profit (including but not limited to adjusting any accounting
item, such as increasing or decreasing the non-cash accounting items), but the
accounting principles for calculating any accounting items should be based on
the International Financial Reporting Standards (IFRS).



 

 

nEBIT – Earnings before Tax;

 

 

 

 

nEBIT – Earnings before Interest and Tax, or Operating Income;

 

 

 

 

nCash flow, i.e., EBITDA – Earnings before Interest, Tax, Depreciation and
Amortization

 



2.Arrangement of Service Fees. Party B shall pay Party A the Service Fees on
quarterly basis (“Quarterly Service Fees”), but Party A may unilaterally request
Party B to treat all or part of the Quarterly Service Fees as follows: suspend
the payment of Quarterly Service Fees and recognized the same as Party B’s
accounts payable to Party A, and set the interest rate or calculate the interest
according to Party A’s instructions.

 

 

3.Payment Methods for Service Fees. Party B shall, within 30 days after the end
of each quarter, provide Party A with Party B’s Service Fees, financial
statements and business performance data (with the format, content and
accounting items in accordance with Party A’s requirements) of that quarter and
shall pay Party A the Service Fees of that quarter and/or other amount approved
by Party A. Party B shall make the said payment to Party A’s Designated Account
according to Party A’s written notice. Party A and Party B may separately
specify the time limit for payment in writing. Party A shall, after receiving
the remittance from Party B, issue an invoice to Party B as required by law.



 



 17

  



 



4.Annual Report. Party B shall, within 90 days after the end of each accounting
year, provide Party A with Party B’s financial audit report for that year, and
such report shall be audited and issued by the accounting firm acceptable to
Party A in accordance with IFRS. If Party A believes that the total Quarterly
Service Fees less than the corresponding total amount indicated in the audit
report, Party B shall immediately pay Party A the difference thereof.

 

 

5.Annual Review of Service Fees. Party A is entitled to send a person to Party B
(which may be an employee of Party A or the accounting firm entrusted by Party
A) (“Party A’s Representative”) to review Party B’s financial position and check
the calculation method and amount of the Service Fees. For this purpose, Party B
shall provide all relevant documents, statements, files or data to the of Party
A’s Representative to determine and approve the amount of the Service Fees.
Unless there is a major error in the calculation of Party A’s Representative,
Party A shall have the right to finally determine the Service Fees, and Party B
shall pay Party A the Service Fees according to the calculation result of Party
A’s Representative.

 

 

6.Market Changes. Party A is entitled to adjust the calculation formula of the
Service Fees at any time according to market changes. Party A shall notify Party
B immediately after making such adjustment, and Party B shall pay the Service
Fees according to the adjusted calculation formula from the next month or from
the next service item after receiving the notice.



 



 18



 

 